DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 11/29/21, which is entered.

Claim Objections
Applicant’s arguments and amendment, see page 3, filed 11/29/21, with respect to an objection to claim 20 have been fully considered and are persuasive.  The objection of 8/31/21 has been withdrawn. 
Claim 17 as amended is objected to because of the following informalities:  the word “intruding” on the third line from the bottom of the claim has or is a typographical error, and should be changed to “introducing” in order to agree with a similar limitation on the fifth line from the bottom.  For the purpose of examination, the limitation is construed as “introducing.” Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 contains the limitations “brush type” and “needle type.” The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. MPEP 2173.05(b), III, E. The rejection could be obviated by amending the limitations to “brush shape” and “needle shape” respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR 10-1315801 B1 English machine translation) (hereinafter “Yoon”) in view of applicant-admitted prior art, (Figs.1 and 2 are described as “background art” from p. 1 line 16 – p. 5 line 3, and described as “conventional” at p. 9 line 25 – p.10 line 3) (hereinafter “AAPA”). Both Yoon and AAPA are in the applicant’s field of endeavor, a vehicle air condition system having an ion generator. These two references, when considered together, teach all of the elements recited in claims 17 and 20 of this application.
Regarding claim 17, Yoon discloses an air-conditioning case (10) having a plurality of passages divided by a partition wall (60, Fig. 2); and an ion generator (80) configured to emit anions and cations into the passages (functional limitation that Yoon can perform as described on p. 4 lines 31 – 36), wherein the ion generator includes a plurality of discharge electrodes (82, 83) installed to extend into the passages of the air-conditioning case (Fig. 4) and configured to emit anions and cations into the passages (functional limitation that Yoon can perform as described on p. 4 lines 31 – 36), and the partition wall (60) of the air-conditioning case (10) includes a communication portion (part of through-hole 65 identified in annotated Fig. 4 below, the capitalized annotations denoting claim limitations) configured to bring the passages into communication with 

    PNG
    media_image1.png
    468
    628
    media_image1.png
    Greyscale

Yoon does not explicitly disclose wherein the first passage of the air-conditioning case is configured to mainly introduce outdoor air and formed above the second passage, the second passage is configured to mainly introduce indoor air and formed below the first passage, the anion discharge electrode of the ion generator is arranged in the first passage for mainly introducing the outdoor air, and the cation discharge electrode is arranged in the second passage for mainly intruding the indoor air, and wherein a flow rate of the outdoor air introduced into the first passage is larger than the flow rate of the indoor air introduced into the second passage.
AAPA teaches the first passage (14) of the air-conditioning case (10) is configured to mainly introduce outdoor air (functional limitation that AAPA can perform 
Regarding claim 20, Yoon further discloses the communication portion (part of 65) has the same height and width as the height and width of each of the discharge electrodes (82, 83, annotated Fig. 4, above).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of AAPA as applied to claim 17 above, and further in view of Jee et al. (US .
Jee teaches the anion discharge electrode (56) of the ion generator (50) is a brush type having a large number of ion-emitting tip portions (56a, Fig. 5), and the cation discharge electrode (58) is a needle type having a single ion-emitting tip portion (58a, Fig. 5, para. [0040]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoon by adding the electrode configurations as taught by Jee in order to make it possible to generate a large quantity of negative ions (Jee, para. [0041]) and remarkably reduce environmental pollution in the vehicle room cause by the introduction of positive ions (Jee, para. [0045]) and because Yoon is silent on the matter.
Claims 22 and 26 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of AAPA as applied to claim 17 above, and further in view of Kim et al. (KR 10-1307899 B1 English machine translation) (hereinafter “Kim”). Kim is also in the applicant’s field of endeavor, a vehicular air conditioning system comprising an ion . 
Regarding claim 22, Yoon as modified by AAPA as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 22 of this application further discloses wherein the discharge electrodes include a plurality of anion discharge electrodes installed to extend into the passages of the air-conditioning case and configured to emit anions into the passages, and a cation discharge electrode installed between the anion discharge electrodes to extend into the passages of the air-conditioning case and configured to emit cations, and the communication portion of the partition wall is configured to bring the passages into communication with each other with the cation discharge electrode interposed between the passages so that the anion discharge electrodes installed in the passages face the cation discharge electrode in the same space, and wherein the passages include a first passage and a second passage divided by the partition wall, wherein the discharge electrodes include a first anion discharge electrode and a second anion discharge electrode installed to extend into the first passage and the second passage, respectively, and a single cation discharge electrode installed between the first anion discharge electrode and the second anion discharge electrode to extend into the first passage and the second passage, and the communication portion of the partition wall is configured to bring the first passage and the second passage into communication with each other with the cation discharge electrode interposed between the first passage and the second passage so that the first anion discharge electrode and the second anion discharge electrode installed in the first passage and the second passage face the cation discharge electrode in the same 
Yoon further discloses the passages include a first passage and a second passage divided by the partition wall (60, annotated Fig. 4 above), but does not explicitly disclose wherein the discharge electrodes include a plurality of anion discharge electrodes installed to extend into the passages of the air-conditioning case and configured to emit anions into the passages, and a cation discharge electrode installed between the anion discharge electrodes to extend into the passages of the air-conditioning case and configured to emit cations, and the communication portion of the partition wall is configured to bring the passages into communication with each other with the cation discharge electrode interposed between the passages so that the anion discharge electrodes installed in the passages face the cation discharge electrode in the same space, and wherein the discharge electrodes include a first anion discharge electrode and a second anion discharge electrode installed to extend into the first passage and the second passage, respectively, and a single cation discharge electrode 
AAPA further teaches the first passage (14) of the air-conditioning case (10) is configured to mainly introduce outdoor air (functional limitation that AAPA can perform by being coupled to upper left inlet in Fig. 1) and formed above the second passage (16, Fig. 1), the second passage is configured to mainly introduce indoor air (functional limitation that AAPA can perform by being coupled to upper right inlet in Fig. 1) and formed below the first passage (14, Fig. 1). It would have been obvious to a person outside air with more anions since indoor air has already been treated since it is being recirculated. 
AAPA does not explicitly teach wherein the discharge electrodes include a plurality of anion discharge electrodes installed to extend into the passages of the air-conditioning case and configured to emit anions into the passages, and a cation discharge electrode installed between the anion discharge electrodes to extend into the passages of the air-conditioning case and configured to emit cations, and the communication portion of the partition wall is configured to bring the passages into communication with each other with the cation discharge electrode interposed between the passages so that the anion discharge electrodes installed in the passages face the cation discharge electrode in the same space, and wherein the discharge electrodes include a first anion discharge electrode and a second anion discharge electrode installed to extend into the first passage and the second passage, respectively, and a single cation discharge electrode installed between the first anion discharge electrode and the second anion discharge electrode to extend into the first passage and the second passage, and the communication portion of the partition wall is configured to bring the first passage and the second passage into communication with each other with the cation discharge electrode interposed between the first passage and the second passage so that the first anion discharge electrode and the second anion discharge electrode installed in the first passage and the second passage face the cation discharge electrode in the same space, and the first anion discharge electrode in 
Kim teaches the discharge electrodes include a plurality of anion discharge electrodes (52, 56) installed to extend into the passages (12) of the air-conditioning case (10, Fig. 5) and configured to emit anions into the passages (functional limitation that anion electrodes perform), and a cation discharge electrode (54) installed between the anion discharge electrodes to extend into the passages of the air-conditioning case (Fig. 5) and configured to emit cations (functional limitation), and the communication portion of the partition wall (Yoon, in annotated Fig. 4, above) is configured to bring the passages into communication with each other with the cation discharge electrode interposed between the passages so that the anion discharge electrodes installed in the passages face the cation discharge electrode in the same space (functional limitation that Yoon as modified by the electrode configuration of Kim can perform), and wherein the discharge electrodes include a first anion discharge electrode (52) and a second anion discharge electrode (56) installed to extend into the first passage and the second passage, respectively , (a configuration that results when Yoon is modified by Kim), and a single cation discharge electrode (54) installed between the first anion discharge electrode and the second anion discharge electrode (Fig. 5) to extend into the first passage and the second passage (a configuration that results when Yoon is modified by 
Regarding claim 26, Yoon further discloses the communication portion of the partition wall (annotated Fig. 4, above) has the same height and width as the height and width of the cation discharge electrode (83, annotated Fig. 4, above).
Regarding claim 27, Yoon further discloses the cation discharge electrode (83) of the ion generator (80) extends into one of the first passage and the second passage (second passage, annotated Fig. 4, above), and the communication portion of the partition wall (60) is configured to guide the cations generated in the cation discharge electrode toward the passage in which the cation discharge electrode is not installed (functional limitation that Yoon is capable of performing when doors 70 and 50 are set in a particular way).
Regarding claim 28, Yoon as modified by AAPA and Kim as described above teaches all the elements of claim 27 upon which this claim depends. However, claim 28 of this application further discloses the cation discharge electrode of the ion generator extends toward the first passage for mainly introducing the outdoor air, and the communication portion of the partition wall is configured to guide the cations generated in the cation discharge electrode toward the second passage. Yoon as modified by AAPA does not explicitly disclose this additional limitation.
Kim teaches the cation discharge electrode (54) of the ion generator (40) extends toward the first passage (construed in view of the specification to include being in the middle of the partition wall in Figs. 7 – 10 of the present invention) for mainly introducing the outdoor air (functional limitation that Yoon as modified by Kim can perform by adjusting Kim’s controller 70), and the communication portion of the partition wall is configured to guide the cations generated in the cation discharge electrode toward the 
Regarding claim 29, Yoon as modified by AAPA and Kim as described above teaches all the elements of claim 22 upon which this claim depends. However, claim 29 of this application further discloses the anion discharge electrodes of the ion generator are installed on a straight line with the cation discharge electrode interposed therebetween and are installed at an equal interval with respect to the cation discharge electrode. Yoon as modified by AAPA does not explicitly contain this additional limitation.
Kim teaches the anion discharge electrodes (52, 56) of the ion generator (40) are installed on a straight line (Fig. 5) with the cation discharge electrode (54) interposed therebetween. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoon by adding the three electrodes are installed in a straight line as taught by Kim in order to simplify the manufacturing of the ion generator since straight lines are simpler and therefore less expensive. 
Kim does not explicitly teach the anion discharge electrodes are installed at an equal interval with respect to the cation discharge electrode. However, this limitation would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kim to have the anion discharge 
Regarding claim 30, Yoon as modified by AAPA and Kim as described above teaches all the elements of claim 29 upon which this claim depends. However, claim 30 of this application further discloses the cation discharge electrode of the ion generator is a needle shape having one ion-emitting tip portion, and each of the anion discharge electrodes is a brush shape having a plurality of ion-emitting tip portions. Yoon as modified by AAPA does not explicitly contain this additional limitation.
Kim teaches the cation discharge electrode (54) of the ion generator is a needle shape having one ion-emitting tip portion (Fig. 5), and each of the anion discharge electrodes (52, 56)  is a brush shape having a plurality of ion-emitting tip portions (Fig. 5, p. 11 lines 3 – 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoon by adding the electrode shapes as taught by Kim in order to facilitate producing more anions which are more beneficial than cations.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of AAPA and further in view of Kim as applied to claim 29 above, and Nishida et al. (US 10,096,977 B2) (hereinafter “Nishida”). Nishida is reasonably pertinent to a problem faced by the inventor by teaching details of shapes of ion discharge electrodes that could be used in vehicles. These four references, when considered together, teach all of the elements recited in claims 31 and 32 of this application.
Regarding claim 31, Yoon as modified by AAPA and Kim as described above teaches all the elements of claim 29 upon which this claim depends. However, claim 31 of this application further discloses the cation discharge electrode of the ion generator is a needle shape having one ion-emitting tip portion, one of the first anion discharge electrode and the second anion discharge electrode is a brush shape having a plurality of ion-emitting tip portions, and the other of the first anion discharge electrode and the second anion discharge electrode is a needle shape having one ion-emitting tip portion. Yoon as modified by AAPA does not explicitly contain this additional limitation.
Kim further teaches the cation discharge electrode (54) of the ion generator (40) is a needle shape having one ion-emitting tip portion (Fig. 5), one of the first anion discharge electrode and the second anion discharge electrode (52, 56) is a brush shape having a plurality of ion-emitting tip portions (Fig. 5, p. 11 lines 3 – 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoon by adding the electrode shapes as taught by Kim in order to facilitate producing more anions which are more beneficial than cations. Kim does not explicitly teach the other of the first anion discharge electrode and the second anion discharge electrode is a needle shape having one ion-emitting tip portion. 
Nishida teaches the other of the first anion discharge electrode and the second anion discharge electrode (2) is a needle shape having one ion-emitting tip portion (Fig. 5, col. 3 lines 38 – 41). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoon by adding that the other anion discharge electrode is a needle shape as taught by Nishida because needle electrodes are much easier and less expensive to produce that brush shape electrodes since there is only one point.
Regarding claim 32, Yoon as modified by AAPA, Kim, and Nishida as described above teaches all the elements of claim 31 upon which this claim depends. However, claim 32 of this application further discloses the first anion discharge electrode installed in the first passage for introducing the outdoor air is the brush shape, and the second anion discharge electrode in the second passage for introducing the indoor air is the needle shape.
Kim further teaches the first anion discharge electrode (52) installed in the first passage (12) for introducing the outdoor air (functional limitation) is the brush shape (Fig. 5, p. 11 lines 3 – 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoon by adding the first anion discharge electrode is brush shape as taught by Kim in order to facilitate producing more anions which are more beneficial than cations. Kim does not explicitly teach the second anion discharge electrode in the second passage for introducing the indoor air is the needle shape.
Nishida teaches the second anion discharge electrode in the second passage (electrode 2) for introducing the indoor air (functional limitation) is the needle shape .

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. On page 7 of the Remarks, Applicant argues there is no evidence of record suggesting or motivating one of skill to combine the teachings of the cited references. In response, the Office notes that record evidence is not required. MPEP 2143, citing Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009). The rule is to support a prima facie case, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. MPEP 2142, citing In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The Office provided such reasoning in the non-final rejection of 8/31/21, and Applicant has not pointed out any alleged errors in the rationales provided. 
On pages 7 – 10 of the Remarks, Applicant argues that the cited references do not teach the limitations of independent claim 17 as amended. In particular, in the middle of page 8, Applicant argues that the references do not teach a flow rate of the outdoor air introduced into the first passage is larger than the flow rate of the indoor air introduced into the second passage. In response, the Office notes this limitation was just added in the most recent amendment of the claims, and it is addressed for the first 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762